Appellate Case: 21-1159     Document: 010110724324          Date Filed: 08/15/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                                         PUBLISH                                  Tenth Circuit

                       UNITED STATES COURT OF APPEALS                            August 15, 2022
                                                                             Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                              Clerk of Court
                          _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                             No. 21-1159

  WILLIAM L. GLADNEY, a/k/a "L",

        Defendant - Appellant.
                       _________________________________

                      Appeal from the United States District Court
                              for the District of Colorado
                          (D.C. No. 1:05-CR-00141-MSK-8)
                        _________________________________

 David G. Maxted, Maxted Law LLC, Denver, Colorado, appearing for the Appellant.

 Marissa R. Miller, Assistant United States Attorney (Cole Finegan, United States
 Attorney, with her on the brief), Office of the United States Attorney for the District of
 Colorado, Denver, Colorado, appearing for the Appellee.
                         _________________________________

 Before TYMKOVICH, Chief Judge, BRISCOE, and MATHESON, Circuit Judges.
                  _________________________________

 BRISCOE, Circuit Judge.
                      _________________________________

        Defendant William Gladney was convicted in 2007 of three criminal counts:

 violating the Racketeer Influenced and Corrupt Organizations (RICO) Act, in

 violation of 18 U.S.C. §§ 1962(c) and 1963(a); conspiracy to distribute more than 50

 grams of cocaine base, in violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A); and
Appellate Case: 21-1159    Document: 010110724324        Date Filed: 08/15/2022     Page: 2



 using, carrying, or possessing a firearm in relation to a drug trafficking crime, in

 violation of 18 U.S.C. §§ 924(c)(1) and (2). Gladney was sentenced to concurrent

 life sentences on the RICO and drug conspiracy convictions, followed by a ten-year

 consecutive sentence on the firearms conviction.

       In 2020, Gladney filed a motion to reduce his sentence in light of changes that

 Congress implemented to the sentencing scheme for offenses involving cocaine base.

 Gladney also sought funds to hire an investigator to gather evidence to support his

 motion for reduction of sentence. The district court denied without prejudice

 Gladney’s request for funds. It then denied Gladney’s motion for reduction of

 sentence.

       Gladney now appeals from these two rulings. For the reasons that follow, we

 dismiss Gladney’s appeal for lack of standing.

                                             I

                                            A

       This court previously described Gladney’s crimes in detail in its decision

 affirming Gladney’s convictions and sentences. See United States v. Hutchinson, 573

 F.3d 1011 (10th Cir. 2009). Gladney’s crimes all occurred at the Alpine Rose Motel

 in Denver. The motel “was a hub of drug activity for years,” but “the business really

 ratcheted up in 2004 when Lee Arthur Thompson and Alvin Hutchinson moved in.”

 Id. at 1016. Thompson was a crack supplier and Hutchinson was “a prolific dealer”

 at the motel. Id. “Together” the two men “acted as authority figures, directing the

 drug trade at the Alpine Rose.” Id.

                                             2
Appellate Case: 21-1159      Document: 010110724324       Date Filed: 08/15/2022       Page: 3



       The residents of the Alpine Rose, all of whom were selected by Thompson and

 Hutchinson, “performed a variety of roles” in the drug trade. Id. Some of the

 residents were dealers “who received drugs from . . . Thompson and . . . Hutchinson

 and resold them to street-level customers.” Id. Other residents served as “enforcers”

 who “ensured that motel residents abided . . . Thompson’s and . . . Hutchinson’s

 directions.” Id. at 1017.

       Gladney was one of the dealers who lived at the Alpine Rose. “On

 October 23, 2004,” an individual named “Marlo Johnson sought to purchase drugs

 from . . . Gladney.” Id. at 1018. Although “Gladney was not in his room,” one of

 Gladney’s lookouts “gave . . . Johnson drugs.” Id. “Johnson later returned to the

 room, complaining that he had been shorted.” Id. “Apparently upset by the

 challenge to his (and his lookout’s) honor, . . . Gladney responded by shooting and

 killing . . . Johnson.” Id. “Gladney later told” his lookout “that he did so to set an

 example for other ‘punks.’” Id.

       “[A]t the height of the motel’s crack dealing operation in . . . 2004,”

 approximately “100 customers visited each day” to purchase crack. Id. at 1016. The

 district court in this case conservatively estimated that the operation distributed

 between 8.4 and 25.2 kilograms of crack.

                                             B

       Gladney, Thompson, and Hutchinson, as well as five other individuals

 involved in the drug trafficking operation, were eventually arrested and charged in

 federal court in connection with their activities at the Alpine Rose. Gladney,

                                             3
Appellate Case: 21-1159    Document: 010110724324        Date Filed: 08/15/2022        Page: 4



 Thompson and another individual were tried together. At the conclusion of the trial,

 the jury convicted Gladney of three counts: violating the Racketeer Influenced and

 Corrupt Organizations (RICO) Act, in violation of 18 U.S.C. §§ 1962(c) and 1963(a)

 (Count 1 of the second superseding indictment); conspiracy to distribute more than

 50 grams of cocaine base, in violation of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(A)

 (Count 3 of the second superseding indictment); and using, carrying, or possessing a

 firearm in relation to a drug trafficking crime, in violation of 18 U.S.C. §§ 924(c)(1)

 and (2) (Count 21 of the second superseding indictment).

       Gladney was sentenced on June 7, 2007. During the sentencing hearing, the

 district court detailed its Guidelines calculations. The district court began by noting

 that “[t]he guidelines calculations for Count 1 [(the RICO conviction)]

 encompass[ed] the drug amounts attributed to Count 3 [(the conspiracy to distribute

 and possess with intent to distribute cocaine base conviction)],” and that,

 consequently, “pursuant to Section 3D1.2 of the guidelines, Count 1 and Count 3

 [we]re grouped for guideline calculations.” ROA at 64. The district court in turn

 noted that Gladney “was found guilty of seven separate racketeering acts” in

 connection with Count 1. Id. One of those acts “was the murder of . . . Johnson”; the

 remaining six acts all related to Gladney’s involvement in distributing crack cocaine.

 Id. at 64–65. The district court stated that the six drug-related racketeering acts

 “[we]re grouped for calculations pursuant to [U.S.S.G. §] 3D1.2(d), and [that] the

 appropriate guideline [wa]s Section 2D1.1.” Id. at 65. Section 2D1.1, the district

 court noted, “states that if a victim was killed under circumstances that would

                                             4
Appellate Case: 21-1159     Document: 010110724324         Date Filed: 08/15/2022    Page: 5



 constitute murder under 18 U.S.C. Section 1111, had such killing taken place within

 the territorial or maritime jurisdiction of the United States[,] that Section 2A1.1 or

 Section 2A1.2 would be applied as appropriate.” Id. “Accordingly,” the district

 court noted, “all racketeering acts [we]re grouped for guideline calculations as to

 Count 1.” Id. The district court then noted that “Count 3 [wa]s grouped with Count

 1, and the guideline used for Count 1 [wa]s Section 2A1.1, first degree murder.” Id.

 “The base offense level . . . for this [Count 1] and Count 3,” the district court noted,

 was “43.” Id.

        The district court applied three enhancements to the base offense level: (1) a

 four-level enhancement pursuant to U.S.S.G. § 3B1.1(a) because “there were more

 than five participants involved in such conspiracy”; (2) a two-level enhancement

 pursuant to U.S.S.G. § 3B1.4 because Gladney “utilized a 17-year-old minor to sell

 cocaine base”; and (3) a two-level enhancement “for obstruction of justice” due to

 Gladney “concealing his identity while at the Alpine Rose Motel” and “directing

 [another individual] to dispose of . . . the revolver used in the murder of . . .

 Johnson.” Id. at 66. Although “these adjustments” raised the total offense level to

 51, the district court noted that “Application Note 2 to Sentencing Guideline Chapter

 5, Part A, states in rare cases a total offense level may exceed 43 and if it does so the

 offense level is to be treated as an offense level of 43.” Id. at 66–67.

        The district court then noted that Gladney had “no prior felony conviction[s]”

 and thus his “criminal history category [wa]s I.” Id. at 67. “With a total offense

 level of 43 and a criminal history category of I,” the district court noted, “the

                                              5
Appellate Case: 21-1159    Document: 010110724324        Date Filed: 08/15/2022     Page: 6



 guidelines provide[d] for life imprisonment on Count 1 and Count 3 concurrently.”

 Id. at 67. The district court also noted that a statutory mandatory minimum sentence

 of ten years applied to the firearms conviction and was “to be served consecutively to

 the sentence[s] on Counts 1 and 3.” Id. at 67–68. Ultimately, the district court

 sentenced Gladney to concurrent life sentences on the RICO and conspiracy

 convictions, 1 and a consecutive ten-year sentence on the firearms conviction. 2

                                            C

       In 2010, approximately three years after Gladney was sentenced, Congress

 enacted the Fair Sentencing Act of 2010 (Fair Sentencing Act), 124 Stat. 2372. The

 Fair Sentencing Act “increased the drug amounts triggering mandatory minimums for

 crack trafficking offenses from 5 grams to 28 grams in respect to the 5-year minimum

 [statutory sentence under § 841(b)(1)(B)] and from 50 grams to 280 grams in respect

 to the 10-year minimum [statutory sentence under § 841(b)(1)(A)] (while leaving

 powder at 500 grams and 5,000 grams respectively).” Dorsey v. United States, 567




       1
         The statutory maximum sentence for both of these convictions was life
 imprisonment. See 18 U.S.C. § 1963(a) (criminal penalties for RICO conviction); 21
 U.S.C. § 841(b)(1)(A) (criminal penalties for drug conspiracies involving certain
 quantities of drugs).
       2
          After the completion of his federal trial, Gladney was convicted in Colorado
 state district court of first-degree murder and sentenced to a term of life
 imprisonment without the possibility of parole. People v. Gladney, 250 P.3d 762,
 765 (Colo. Ct. App. 2010). The Colorado Court of Appeals affirmed Gladney’s
 conviction in May 2010, and the Colorado Supreme Court denied his petition for
 certiorari in October 2010.

                                            6
Appellate Case: 21-1159    Document: 010110724324        Date Filed: 08/15/2022    Page: 7



 U.S. 260, 269 (2012). These statutory changes, however, were not made retroactive

 by Congress.

       “The Sentencing Commission then altered the drug quantity table used to

 calculate Guidelines ranges.” Terry v. United States, 141 S. Ct. 1858, 1861 (2021)

 (citing U.S.S.G. § 2D1.1(c)). “The Commission decreased the recommended

 sentence for crack offenders to track the statutory change Congress made.” Id. “It

 then made the change retroactive, giving previous offenders an opportunity for

 resentencing.” Id. “Courts were still constrained, however, by the statutory

 minimums in place before 2010.” Id. “Many offenders thus remained sentenced to

 terms above what the Guidelines recommended.” Id.

       “Congress addressed this issue in 2018 by enacting the First Step Act” of 2018

 (First Step Act), 132 Stat. 5222. Id. at 1861–62. Section 404 of the First Step Act

 authorized district courts to impose reduced sentences for defendants convicted of a

 “covered offense,” which the Act defined as “a violation of a Federal criminal

 statute, the statutory penalties for which were modified by section 2 or 3 of the Fair

 Sentencing Act of 2010 . . . , that was committed before August 3, 2010.” First Step

 Act of 2018, Publ. L. No. 115-391, § 404, 132 Stat. 5194, 5222 (2018). “An offender

 is eligible for a sentence reduction under the First Step Act only if he previously

 received ‘a sentence for a covered offense.’” Terry, 141 S. Ct. at 1862 (citing

 § 404(b) of First Step Act, 132 Stat. 5222).




                                            7
Appellate Case: 21-1159     Document: 010110724324        Date Filed: 08/15/2022     Page: 8



                                             D

       On January 3, 2020, Gladney filed a pro se motion to reduce his sentence

 pursuant to § 404 of the First Step Act. ROA at 76. Gladney asserted that if he had

 been sentenced under the Fair Sentencing Act, he “would face a maximum sentence

 of 40 years under [§] 841(b)(1)(A), and a minimum of 20 years under 18 U.S.C.

 § 1962(c), and 1963(a), and not a life sentence under either, because even though the

 First Step Act did not modify the Rico [sic] conspiracy charged under § 1962, or

 1963, it did modify [his] count three [i.e., his drug conspiracy conviction] by

 effecting the statutory minimum and maximum penalties for 10 to life, to 5 to 40

 years.” Id. at 77. Gladney argued that his RICO conviction was “related to the

 underlying drug conspiracy,” and that the drug conspiracy conviction “now

 provide[d] [a] basis for a reduction . . . because [he] was charged for a 50 grams or

 more cocaine base conspiracy, and [that] [wa]s the underlying predicated [sic]

 offense for the Rico [sic] conspiracy.” Id.

       Counsel was appointed to represent Gladney. Gladney’s appointed counsel

 requested $1,700 in funding to pay for an investigator to gather records and interview

 witnesses in support of his motion for reduction of sentence. The district court

 “denie[d] the request . . . without prejudice,” noting that “the question of whether . . .

 Gladney [wa]s entitled to a resentencing under the First Step Act” was “a purely legal

 issue for which no additional investigation [wa]s necessary.” Aplt. Mot. to

 Supplement Record at 11. The district court further noted that if it determined that

 Gladney was “entitled to resentencing,” it “w[ould] then entertain a request for

                                               8
Appellate Case: 21-1159    Document: 010110724324        Date Filed: 08/15/2022     Page: 9



 investigative services to address the 18 [U.S.C. §] 3553 factors that b[ore] on the new

 sentence to be imposed.” Id.

       On April 15, 2021, the district court issued an opinion and order denying

 Gladney’s motion to reduce sentence. 3 ROA at 160. As an initial matter, the district

 court concluded that Gladney was “eligible for consideration under the [First Step]

 Act” because he “was convicted of violating 21 U.S.C. § 841(b)(1)(A), a statute that

 constitutes a ‘covered offense’ under the First Step Act.” Id. at 167. The district

 court in turn concluded, however, that Gladney “face[d] an obstacle in resentencing

 on” that drug conspiracy conviction. Id. at 168. The district court explained:

       For practical purposes, Count Three is the only count of conviction that
       is a “covered offense” under the First Step Act’s language, and thus, the
       only Count upon which the Court can modify their sentences. But
       [Gladney] w[as] also convicted and sentenced to life imprisonment on
       Count One, RICO conspiracy. Even if the sentence on Count Three was
       reduced in accordance with the First Step Act, such reduction would be
       only of a technical or symbolic nature because the life sentence[] would
       continue to control the length of [his] incarceration. Recognition of this
       reality suggests that the Court should decline to resentence on [the]
       Count Three conviction[] unless or until a collateral attack on [his]
       conviction[] or sentence[] on Count One is successful, or perhaps
       conclude that it lacks jurisdiction to consider [Gladney’s] motion[]
       entirely.

 Id. at 168–69. The district court therefore “exercise[d] its discretion to decline to

 consider the application of the First Step Act to” Gladney’s conviction because his

 RICO conspiracy sentence “w[ould] continue to control the length of [his] continued




       3
          The district court’s opinion and order also addressed similar motions filed by
 three of Gladney’s codefendants.
                                             9
Appellate Case: 21-1159     Document: 010110724324          Date Filed: 08/15/2022     Page: 10



  incarceration,” and thus “consideration of the merits of [his] First Step Act motion[]

  would serve only a technical, not practical, purpose.” Id. at 172.

         The district court also noted that “[e]ven if [it] were to reach the merits of . . .

  Gladney’s motion[], it would nevertheless deny [his] request for First Step Act

  relief.” Id. at 173. The district court noted in support that, in contrast to his

  codefendants, Gladney “was accused and convicted of Racketeering Act One, namely

  the murder of Marlo Johnson, and Racketeering Act Two, participating in the drug

  conspiracy.” Id. at 180. The district court in turn noted that, in accordance with

  U.S.S.G. § 3D1.2(d), it grouped all of Gladney’s racketeering acts together for

  purposes of its Guideline calculations. As a result of this grouping, the district court

  noted, “the Guideline that controlled . . . Gladney’s sentencing for purposes of Count

  Three was the appropriate Guideline applicable to Count One, which the Court

  determined to be that applicable to First Degree Murder, [U.S.S.G.] § 2A1.1.” Id.

  “Because . . . Gladney’s Guideline calculation was not driven by the Drug Quantity

  Table in § 2D1.1(c),” the district court noted, “changes in that table as a result of the

  First Step Act d[id] not alter the calculus for . . . Gladney.” Id. at 181. “Gladney’s

  Guideline calculation,” the district court explained, “would be exactly the same today

  as it was in 2007, and thus, the First Step Act offers [him] no actual relief.” Id. And,

  the district court noted, “even if [it] were to de-couple Count Three from Count One

  and calculate . . . Gladney’s sentence on Count Three independently, the result would

  be the same.” Id. The district court explained that if it “were to find the drug

  quantity attributable to Count Three [wa]s between 8.4 and 25.2 kilograms of crack—

                                              10
Appellate Case: 21-1159     Document: 010110724324         Date Filed: 08/15/2022     Page: 11



  a finding that would tend to understate the quantities supported in the record—that

  finding would yield a base Offense Level of 36 under § 2D1.1(c)(2).” Id. (emphasis

  in original). Further, “Gladney [wa]s subject to 8 levels of enhancement . . . ,

  yielding an adjusted Offense Level of 42.” Id. “At Offense Level 42 with a Criminal

  History category of I, . . . Gladney would be subject to a Guideline range of 360

  months to life.” Id. at 181–82. The district court stated that, in light of “the scale

  and brazenness of the operation, as well as . . . Gladney’s culpability for the murder

  of . . . Johnson,” it “would sentence . . . Gladney at the high end of that range and

  impose a life sentence in any event.” Id. at 182. Thus, the district court concluded

  that “although . . . Gladney [wa]s eligible for First Step Act relief,” it “exercise[d] its

  discretion to deny that relief.” Id. at 185.

         Gladney filed a timely notice of appeal. He has since filed a motion to

  supplement the record on appeal to include the records pertaining to his request for

  funding for an investigator.

                                                 II

                                                 A

         Gladney argues on appeal that the district court erred in finding him ineligible

  for a reduction of sentence under the First Step Act. According to Gladney, “[a]

  plain reading of the [First Step Act] shows Section 404 does not limit eligibility to

  defendants who were only convicted and sentenced on covered offenses alone.”

  Aplt. Br. at 10. In other words, he argues the plain text of Section 404 of the First

  Step Act compels the conclusion that a defendant is eligible for a reduction if

                                                 11
Appellate Case: 21-1159     Document: 010110724324        Date Filed: 08/15/2022     Page: 12



  convicted of a covered offense, even if also convicted of non-covered offenses. Id. at

  12. Gladney in turn argues that “the plain language” of the First Step Act “authorizes

  a reduction for covered as well as non-covered offenses.” Id. at 10. And in his case,

  Gladney argues, “[r]educing the sentence on one count unbundles the sentencing

  package, allowing the court to reduce [his] sentence as to both Counts 1 and 3.” Id.

        As we shall proceed to explain, Gladney’s arguments are largely foreclosed by

  this court’s decision in United States v. Mannie, 971 F.3d 1145 (10th Cir. 2020).

  Moreover, as we shall also explain, the decision in Mannie requires us to conclude

  that Gladney lacks standing and that, in turn, the district court lacked constitutional

  jurisdiction over Gladney’s motion to reduce his sentence.

                       Sentence modification and the First Step Act

        Although a district court generally “has no authority to modify [a] sentence”

  once it is imposed, “Congress has provided the court with the authority to modify

  previously imposed sentences in three, very limited circumstances.” Mannie, 971

  F.3d at 1148. “One such exception permits a court to modify a previously imposed

  sentence when a modification is ‘expressly permitted by statute or by Rule 35 of the

  Federal Rules of Criminal Procedure.’” Id. (quoting 18 U.S.C. § 3582(c)(1)(B)).

  “While this exception authorizes [a] court to implement modifications, it does not

  itself provide standards for those modification[s].” Id. “Thus,” a “court must look

  elsewhere to find another statute containing said standards.” Id.

        “In this case, those statutes are the Fair Sentencing Act . . . and the First Step

  Act.” Id. As previously noted, “the Fair Sentencing Act was passed to remedy the

                                             12
Appellate Case: 21-1159      Document: 010110724324         Date Filed: 08/15/2022       Page: 13



  100:1 crack-to-powder cocaine sentencing disparity.” United States v. Brown, 974

  F.3d 1137, 1142 (10th Cir. 2020). And “[t]he First Step Act made the Fair

  Sentencing Act’s changes to crack cocaine penalties retroactive.” United States v.

  Broadway, 1 F.4th 1206, 1209 (10th Cir. 2021).

         Section 404 of the First Step Act provides as follows:

         (a) DEFINITION OF COVERED OFFENSE.—In this section, the term
             “covered offense” means a violation of a Federal criminal statute, the
             statutory penalties for which were modified by section 2 or 3 of the Fair
             Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372), that was
             committed before August 3, 2010.

         (b) DEFENDANTS PREVIOUSLY SENTENCED.—A court that imposed
             a sentence for a covered offense may, on motion of the defendant, the
             Director of the Bureau of Prisons, the attorney for the Government, or
             the court, impose a reduced sentence as if sections 2 and 3 of the Fair
             Sentencing Act of 2010 (Public Law 111–220; 124 Stat. 2372) were in
             effect at the time the covered offense was committed.

         (c) LIMITATIONS.—No court shall entertain a motion made under this
             section to reduce a sentence if the sentence was previously imposed or
             previously reduced in accordance with the amendments made by
             sections 2 and 3 of the Fair Sentencing Act of 2010 (Public Law 111–
             220; 124 Stat. 2372) or if a previous motion made under this section to
             reduce the sentence was, after the date of enactment of this Act, denied
             after a complete review of the motion on the merits. Nothing in this
             section shall be construed to require a court to reduce any sentence
             pursuant to this section.

  Pub. L. No. 115-391, § 404, 132 Stat. 5194, 5222 (2018).

         When a defendant moves to modify his or her sentence under § 3582(c) in

  accordance with the First Step Act, the district court must first determine if the defendant

  is eligible for relief under the First Step Act. See United States v. Crooks, 997 F.3d 1273,

  1278 (10th Cir. 2021) (holding that eligibility for relief under the First Step Act turns on


                                               13
Appellate Case: 21-1159       Document: 010110724324         Date Filed: 08/15/2022      Page: 14



  “defendant’s federal offense of conviction, not his [or her] underlying conduct”); United

  States v. Holloway, 956 F.3d 660, 666 (2d Cir. 2020). Eligibility for relief hinges, in

  pertinent part, on whether the defendant was convicted of a “covered offense,” as that

  phrase is defined in the First Step Act. Crooks, 997 F.3d at 1278. If the district court

  determines that the defendant is eligible for relief under the First Step Act, it must in turn

  evaluate whether the defendant is entitled to relief. Generally speaking, that requires the

  district court to “correctly calculate the defendant’s revised Guidelines range prior to

  exercising its discretion to grant or deny relief.” United States v. Burris, 29 F.4th 1232,

  1235 (10th Cir. 2022).

         “We review a district court’s disposition of a First Step Act motion for abuse

  of discretion.” Id. at 1234. “A district court abuses its discretion when it relies on an

  incorrect conclusion of law or a clearly erroneous finding of fact.” Id. (quotation

  marks omitted). “We review matters of statutory interpretation, as well as the scope

  of a district court’s authority to reduce a sentence, de novo.” Id. (quotation marks

  omitted).

              The district court correctly concluded that Gladney was eligible for
                                  relief under the First Step Act

         It is undisputed that Gladney’s conviction of Count 3, for conspiracy to

  distribute more than 50 grams of cocaine base in violation of 21 U.S.C. §§ 846,

  841(a)(1) and (b)(1)(A), constitutes a “covered offense” under the First Step Act.

  That is because the acts that gave rise to the conviction occurred prior to August 3,

  2010 (the effective date of the Fair Sentencing Act), and Congress lowered the


                                                14
Appellate Case: 21-1159     Document: 010110724324         Date Filed: 08/15/2022    Page: 15



  statutory penalties for that offense in the Fair Sentencing Act. See Mannie, 971 F.3d

  at 1152 (“to be initially eligible for relief” under the First Step Act, “an offender

  must have been convicted of and sentenced for (1) a violation of a federal criminal

  statute, (2) the penalties for which were modified by section 2 or 3 of the 2010 [Fair

  Sentencing Act], and (3) that was committed prior to August 3, 2010”). 4

        Gladney argues in his appeal that the district court erroneously concluded that

  the First Step Act affords relief only to defendants who were convicted of one or

  more “covered offenses,” and not to a defendant, like Gladney, who was convicted of

  both a “covered offense” and one or more non-covered offenses. But that is a

  mischaracterization of the district court’s holding. The district court plainly did not

  hold that Gladney’s conviction of a non-covered offense precluded him, as a matter

  of law, from obtaining relief under the First Step Act. Indeed, the district court

  expressly concluded that Gladney “was convicted of violating 21 U.S.C.

  § 841(b)(1)(A), a statute that constitutes a ‘covered offense’ under the First Step Act,

  and thus . . . [wa]s eligible for consideration under the Act.” ROA at 167. Thus, the

  district court did not abuse its discretion in considering Gladney’s general eligibility

  for relief under the First Step Act.




        4
          Gladney argued in the district court that his RICO conviction also qualified
  as a “covered offense” under the First Step Act, but the district court rejected that
  argument and Gladney has abandoned it on appeal. Consequently, for purposes of
  this appeal, we shall assume, without deciding, that Gladney’s RICO offense is not a
  “covered” offense under the First Step Act.

                                              15
Appellate Case: 21-1159     Document: 010110724324         Date Filed: 08/15/2022     Page: 16



          The district court correctly concluded that Gladney was not entitled to
                               relief under the First Step Act

         In determining whether Gladney was entitled to relief under the First Step Act,

  the district court concluded that even if it reduced Gladney’s sentence for the

  “covered” drug conspiracy conviction, “such reduction would be only of a technical

  or symbolic nature because the life sentence[]” for the RICO conviction “would

  continue to control the length of [Gladney’s] incarceration.” Id. at 169. For that

  reason, the district court stated that it would “exercise its discretion to decline to

  consider the application of the First Step Act to” Gladney’s conviction because

  “consideration of the merits of [his] First Step Act motion[] would serve only a

  technical, not practical, purpose.” Id. at 172.

         In his appeal, Gladney takes issue with the district court’s conclusions, arguing

  that “[n]othing in” the First Step Act “restricts or excludes from th[e] [sentence]

  reduction” authorized by the Act “other offenses of conviction,” including his RICO

  conviction. Aplt. Br. at 16. In other words, Gladney argues, “Congress did not

  exclude from a reduction those convicted of RICO conspiracy or other non-covered

  offenses, so long as the individual was convicted of a ‘covered offense’ and is

  otherwise eligible.” Id. at 20. Gladney further argues that “[t]he United States has

  also conceded in multiple cases that district courts may grant reductions impacting

  the entire sentencing package, and should be held to that position here.” Id. at 16.

  Lastly, Gladney argues that the “sentencing package doctrine” supports the

  conclusion that the sentences for all of his offenses of conviction may be reduced. In


                                              16
Appellate Case: 21-1159    Document: 010110724324        Date Filed: 08/15/2022     Page: 17



  sum, Gladney argues, “[t]his Court should conclude that the plain text of Section 404

  [of the First Step Act] makes [him] eligible for a reduction in his sentencing

  package.” Id. at 22.

        In Mannie, this court effectively rejected these same arguments. One of the

  two defendants in Mannie, Michael Maytubby, was convicted in 2006 of eight

  criminal counts, including one count of conspiracy to distribute cocaine base, in

  violation of 21 U.S.C. §§ 841(a)(1), 846. He was originally sentenced to 235 months

  on the conspiracy count, as well as 235-month sentences on two other counts. In

  total, Maytubby was sentenced to a total term of imprisonment of 295 months. In

  2007, Maytubby’s three original 235-month sentences were reduced to 188 months

  due to an amendment to the Sentencing Guidelines. In 2014, those same three

  sentences were further reduced to 151 months due to another amendment to the

  Sentencing Guidelines.

        In 2019, Maytubby moved for a further reduction pursuant to the First Step

  Act. Although the district court concluded that Maytubby was eligible to seek relief

  under the First Step Act due to his conviction of a covered offense, the district court

  determined that the First Step Act did not change Maytubby’s advisory guideline

  range of 151 months to 188 months, and that the First Step Act’s only impact was a

  reduction in the statutory minimum sentence for the conspiracy conviction (from ten

  years to five years). The district court determined that Maytubby’s sentence

  remained appropriate and declined to reduce the sentence further.



                                             17
Appellate Case: 21-1159     Document: 010110724324        Date Filed: 08/15/2022    Page: 18



        Maytubby appealed and argued “that the district court erred by (1) treating the

  lack of change in his advisory guideline range as dispositive, (2) failing to provide

  Maytubby a hearing, and (3) declining to further reduce his sentence.” 971 F.3d at

  1151. Maytubby also, after oral argument and in response to an order issued by the

  panel, filed a supplemental brief arguing that Congress, in the First Step Act, vested

  district courts with jurisdiction to impose a reduced sentence for a covered offense

  and counts over which the covered offense, through the guidelines computation and

  application, determined the sentence. In other words, as Gladney does here,

  Maytubby essentially argued that the First Step Act effectively authorized, and the

  sentencing package doctrine all but required, a district court to reduce the sentence

  for a non-covered offense if that sentence was the result of the district court

  originally grouping covered and non-covered offenses for purposes of Guidelines

  calculations.

        Although the court in Mannie did not directly address these arguments, it

  effectively rejected them. Specifically, the court began by noting that Mannie’s

  “sentence for his 2018 FSA [First Step Act] covered offense [wa]s 151 months,” and

  “r[an] concurrently with two of [his] other convictions for offenses not covered by

  the 2018 FSA.” 971 F.3d at 1153 (emphasis added). The court later made a similar

  statement: “Maytubby’s sentence for his 2018 FSA ‘covered’ crack cocaine offense

  runs concurrently with his two sentences for drug offenses not covered by the 2018

  FSA.” Id. (emphasis added). Lastly, the court stated:



                                             18
Appellate Case: 21-1159    Document: 010110724324        Date Filed: 08/15/2022     Page: 19



        Where, as here, an offender has been sentenced concurrently, the court
        can only redress the ongoing incarceration to the extent that some
        portion of the incarceration is solely dependent on the sentence of the
        crack cocaine offense that might be reduced under the 2018 FSA.

  Id. (emphasis added).

        In light of the arguments that Maytubby made in his supplemental appellate

  brief, we conclude that these statements by the court must be read as holding that the

  First Step Act prohibits a district court from reducing the sentence on a non-covered

  offense, even if, as was true in Maytubby’s case, the covered and non-covered

  offenses were grouped together under the Sentencing Guidelines and the covered

  offense effectively controlled the sentence for the non-covered offense. 5

        Guided by this court’s precedent, we therefore conclude that Gladney’s

  arguments regarding the ability of a district court to reduce the sentence on a

  non-covered offense are foreclosed by Mannie. 6



        5
            We note that this holding in Mannie created a circuit split because,
  approximately a month before Mannie was issued, the Seventh Circuit held that
  Section 404(b) of the First Step Act “does not bar a court from reducing [the sentence
  for] a non-covered offense” in cases where the non-covered offense “was grouped
  with [the] covered offenses for sentencing, and the resulting aggregate sentence
  included . . . sentences for both the [non-covered] and covered offenses.” United
  States v. Hudson, 967 F.3d 605, 610 (7th Cir. 2020).
        6
           In Mannie, this court emphasized that a concurrent sentence on a
  non-covered offense does not always mean a defendant lacks constitutional standing
  under the First Step Act. See 971 F.3d at 1153 n.9. For example, “a sentencing court
  may have jurisdiction to reduce an offender’s sentence for [non-covered] offenses
  under [18 U.S.C.] § 3582(c)(2),” a sentence modification statute that is separate from
  the First Step Act. Id. In that instance, a court would have separate statutory bases
  to reduce each sentence—(1) the First Step Act to reduce the covered offense
                                                                                 (Cont’d)
                                            19
Appellate Case: 21-1159    Document: 010110724324        Date Filed: 08/15/2022       Page: 20



                       Gladney lacks constitutional standing

        We in turn conclude that Gladney lacks constitutional standing. Federal

  courts, being courts of limited jurisdiction, must always be sure of their own subject

  matter jurisdiction, including that the party seeking relief has standing. Navajo

  Nation v. Dalley, 896 F.3d 1196, 1203 (10th Cir. 2018). Standing, as an essential

  part of Article III’s “case and controversy” requirement, is a fundamental limitation

  on the federal courts’ constitutionally granted jurisdiction. See Mannie, 971 F.3d at

  1152. A district court may “modify a defendant’s sentence only in specified

  instances where Congress has expressly granted the court jurisdiction to do so.” Id.

  at 1151 (quotation marks and emphasis omitted). Therefore, a defendant who moves

  a federal district court to modify his sentence must demonstrate that the district court

  possesses both statutory and constitutional jurisdiction over his motion.

        Here, Gladney’s eligibility for relief under the First Step Act, due to his

  conviction of a covered offense, provided the district court with statutory jurisdiction

  over his motion. See Mannie, 971 F.3d at 1152. But, as we have explained, this

  court’s decision in Mannie precluded the district court from reducing the sentences

  on Gladney’s non-covered offenses. As a result, any reduction the district court

  could have made to the sentence on Gladney’s covered offense “would not actually


  sentence, and (2) § 3582(c)(2) to reduce a non-covered offense sentence, and the
  defendant would thus have standing. See id.
         But in Mannie, we concluded that § 3582(c)(2) did not authorize any further
  reduction of Maytubby’s sentences for the non-covered offenses. See id. at 1153–54.
  And here, Gladney does not rely on § 3582(c)(2) as a basis to reduce his sentence on
  the RICO conviction. See Oral Arg. at 12:15–13:35.
                                             20
Appellate Case: 21-1159     Document: 010110724324        Date Filed: 08/15/2022    Page: 21



  reduce the length of [Gladney’s] incarceration.” Id. at 1154. Again, guided by this

  court’s precedent, we conclude the district court therefore “cannot redress

  [Gladney’s] injury” and, in turn, Gladney’s motion for reduction of sentence under

  the First Step Act “does not present a live controversy.” 7,8 Id.

                                             III

        We DENY Gladney’s motion to supplement the record on appeal and

  DISMISS Gladney’s appeal for lack of standing.




        7
           We note that there is some tension between Mannie’s standing and
  constitutional jurisdiction analysis and this court’s prior decisions on those issues. In
  particular, Mannie concluded that Maytubby lacked standing, and that the district
  court in turn lacked constitutional jurisdiction over his motion, only after considering
  and rejecting on the merits Maytubby’s arguments that the First Step Act authorized
  the district court to reduce the sentences on his non-covered offenses. In pre-Mannie
  cases, however, we have held that a court must assume for standing purposes that the
  plaintiff’s claims are correct on the merits. E.g., WildEarth Guardians v. EPA, 759
  F.3d 1196, 1207 (10th Cir. 2014).
        8
          For this reason, we deny as moot Gladney’s argument that “the district court
  abused its discretion” by denying Criminal Justice Act (CJA) “funds for an
  investigator to obtain mitigation and other evidence.” Aplt. Br. at 26.
                                             21